DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 12/17/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10499320 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-6, 10-14, and 20-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1 and 20 recite the limitation “the discovered wireless station”.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 1-4, 6, 10, 12, 14, 20-23, 25, 26, 28, 30, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah; Ramy Medhat et al. US PGPUB 20190014463 A1, in view of Deenoo; Yugeswar et al. US Patent 9474009 B2.
Regarding claim 1. Abdallah teaches An apparatus for wireless communication within a wireless network, comprising: 
(a) a wireless communication circuit configured as a wireless station for wirelessly communicating with other wireless of a wireless network that are in range;  (Fig. 28, RF 602a-c and antennae 604s, 606s, and 608s) 
(b) a processor coupled to said wireless station; (Fig. 28, 596) and 
(c) a non-transitory computer-readable memory storing instructions executable by the processor; (Fig. 28 598)
(d) wherein said instructions, when executed by the processor, perform steps comprising: 
(i) wherein each of the stations in the network use the same scanning techniques for discovering neighbors and in supporting both passive and active discovery of the network by a new wireless station that attempts to join said wireless network:(A) supporting passive discovery by transmitting directional beacon frames containinq a service set identifier (SSID) which identifies the network; and (B) supportinq active discovery by receivinq and responding to directional probe request frames;  (¶0062, The first step in mesh network formation is to discover the neighbors. The 802.11s protocol utilizes active or passive 
Page 2(ii) receiving communications from said new wireless station about its existence (Fig. 16, step 134, STA receives probe request frame)
But Abdallah does not teach 
receiving its request for  assistance in finding other neighboring wireless stations; (iii) generating communications by the discovered wireless station to reach out to other stations which are in range to request their assistance for the new wireless station; and (iv) enabling said other wireless stations to respond by transmitting an assistance message to the new wireless station, said assistance message containing information about the wireless network; and (v) coordinating between wireless stations of the wireless network to schedule the timing of communicating assistance messages with the new wireless station.
However, Deeno teaches 
receiving its request for assistance in finding other neighboring wireless stations; (col  23, line 60-65, requesting first node to be primary node)
(iii) generating communications by the discovered wireless station to reach out to other station which are in range to request their assistance for the new wireless station;   (Fig. 13B,interference training request 1327 and 1328); and 
(iv) enabling said other wireless stations to respond by transmitting an assistance message to the new wireless station,  (Fig. 13B, 1331) said assistance message containing information about the wireless network; (col 21, around line 40) and 
(v) coordinating between wireless stations of the wireless network to schedule (col 20, line 55, The interference training request may include a training sequence configuration, a new node MAC  address, and scheduling information. ) the timing of communicating assistance messages with the new 
In order to improve link establishment esp in the mmW mesh network where The mmW carriers have near optical properties (¶0005)
Abdallah and Deeno are analogous art in the same field of endeavor of wireless communication especially in mmW mesh networks.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the mesh network in Aballah with the technique of peer assisted discovery in Deeno in order to improve link establishment esp in the mmW mesh network.

Regarding claim 2. Abdallah and Deeno teaches The apparatus as recited in claim 1, and Deeno teaches 
wherein said instructions when executed by the processor further perform steps comprising having wireless stations operating as said other wireless stations providing an assistance message to the new wireless station which includes said other wireless stations interrupting their transmissions with existing wireless stations in the wireless network (Fig. 2 and 3, the beacon intervals are regularly scheduled among data transmission intervals) to commence assisting the new wireless station to gain rapid access to the wireless network without awaiting for future beacon frames.  (Fig. 2 and 3, the regular beacon interval includes fine beam training and interference measurement interval used as providing assistance)

Regarding claim 3. Abdallah and Deeno teaches The apparatus as recited in claim 2, and Deeno teaches 
wherein said instructions when executed by the processor further perform steps comprising 


Regarding claim 4. Abdallah and Deeno teaches The apparatus as recited in claim 1, and Deeno teaches
wherein said wireless communication circuit is a millimeter wave communication circuit configured with directional transmission having a plurality of antenna pattern sectors each having different transmission directions. 
(Fig. 1C, see description at col 6, lines 50-60)

Regarding claim 6. Abdallah and Deeno teaches The apparatus as recited in claim 4, and Deeno teaches 
wherein said instructions when executed by the processor further perform steps comprising beamforming training of directional antenna transmission commencing at the time of, or after, the new wireless station performs acknowledging the assistance message. (Fig. 13C, 1348 and 1349)

Regarding claim 10. Abdallah and Deeno teaches The apparatus as recited in claim 1, and Deeno teaches 
wherein said instructions when executed by the processor perform the communicating with other wireless stations of the wireless network to render those assistance messages, with a form of coordination based on beacon timing, in which wireless stations order the communication of assistance messages as a function of their beacon timing. (col 10, lines 4-7)

Regarding claim 12. Abdallah and Deeno teaches The apparatus as recited in claim 1, and Deeno teaches
wherein said wireless communication apparatus performs a multiple-hop communication network protocol for directional transmission in a physical (PHY) layer of said multiple-hop communication network protocol. (col 7, line 40)

Regarding claim 14. Abdallah and Deeno teaches The apparatus as recited in claim 1, and Deeno teaches 
wherein said wireless communication apparatus is configured for operating in a wireless network containing any desired combination of mesh and non-mesh wireless stations. (Fig. 1C and 1D, see generally col 7)

Regarding claim 20. Abadallah teaches A method of wireless communication within a wireless mesh network, with steps comprising: 
(a) each of the stations in the network utilizinq the same scanninq techniques for discoverinq neiqhbors and in supportinq both passive and active discovery of the network by a new wireless station that attempts to join said wireless network: 
(i) supporting passive discovery by transmitting directional beacon frames containinq a service set identifier (SSID) which identifies the network;  (¶0066 In FIG. 2 a STA passively listens to beacons from nearby access points, receives a beacon that contains the SSID of the 60 GHZ 802.11 network, e.g., 802.11ad. ) and 
(ii) supporting active discovery by receiving and responding to directional probe request frames;  (¶0062, The first step in mesh network formation is to discover the neighbors. The 802.11s protocol 
(b) initiating communication from said new wireless station to the discovered wireless station about its existence (FIG. 16 is a flow diagram of a response by a mesh STA that received a probe request from a new STA willing to join the mesh network according to an embodiment of the present disclosure.)
Abadallah does not teach 
requesting assistance in attempting to join said wireless network; (c) generating communications from the discovered wireless station to reach out to other wireless stations that are in range to request their assistance for the new wireless station; (d) enabling said other 
However, Deeno teaches 
requesting assistance in attempting to join said wireless network; (col  23, line 60-65, requesting first node to be primary node)
(c) generating communications from the discovered wireless station to reach out to other wireless stations that are in range to request their assistance for the new wireless station;  (Fig. 13B,interference training request 1327 and 1328); 
(d) enabling said other mesh wireless stations to respond by transmitting an assistance message to the new wireless station, (Fig. 13B, 1331) said assistance message containing information about the 
(e) coordinating between wireless stations of the wireless network to schedule the timing of communicating assistance messages with the new wireless station. (col 20, line 55, The interference training request may include a training sequence configuration, a new node MAC  address, and scheduling information. )
In order to improve link establishment esp in the mmW mesh network where The mmW carriers have near optical properties (¶0005)
Abdallah and Deeno are analogous art in the same field of endeavor of wireless communication especially in mmW mesh networks.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the mesh network in Aballah with the technique of peer assisted discovery in Deeno in order to improve link establishment esp in the mmW mesh network.


Regarding claim 21. Abdallah and Deeno teaches The method as recited in claim 20, and Deeno teaches 
wherein said wireless stations operating as said other wireless stations are configured for providing an assistance message to the new wireless station which includes said other wireless stations interrupting their transmissions with existing wireless stations in the wireless network to commence assisting the new wireless station to gain rapid access to the wireless network without awaiting for 

Regarding claim 22. Abdallah and Deeno teaches The method as recited in claim 21, and Deeno teaches 
wherein the new wireless station is configured for acknowledging the assistance message, (Fig. 13C, 1349, Fine beam training confirm) and the wireless station on the wireless network which is providing assistance returning to its normal transmission activities in the wireless network.  (Fig. 2 and 3,  the beacon intervals are regularly scheduled among data transmission intervals)

Regarding claim 23. Abdallah and Deeno teaches The method as recited in claim 20, and Deeno teaches 
wherein said wireless communication circuit is a millimeter wave communication circuit configured with directional transmission having a plurality of antenna pattern sectors each having different transmission directions. (Fig. 1C, see description at col 6, lines 50-60)

Regarding claim 25. Abdallah and Deeno teaches The method as recited in claim 23, and Deeno teaches 
further comprising performing beamforming training of directional antenna transmission commencing at the time of, or after, the new wireless station performs acknowledging the assistance message. (Fig. 13C, 1348 and 1349)

Regarding claim 26. Abdallah and Deeno teaches The method as recited in claim 20, and Deeno teaches 


Regarding claim 28. Abdallah and Deeno teaches The method as recited in claim 20, and Deeno teaches 
wherein said method is configured for performing a multiple-hop communication network protocol for directional transmission in a physical (PHY) layer of said multiple-hop communication network protocol. (col 7, line 40)

Regarding claim 30. Abdallah and Deeno teaches The method as recited in claim 20, and Deeno teaches 
wherein said method is configured for operating in a wireless network containing any desired combination of mesh and non-mesh wireless stations. (Fig. 1C and 1D, see generally col 7)

Regarding claim 31. Abdallah and Deeno teaches The method as recited in claim 20, and Deeno teaches 
wherein said passive scanning is comprising scanning to receive beacons from wireless stations already connected to the wireless network. (Fig. 13A, 1307 and 1308, receiving beacon from already connected node 1304 1306) 

Regarding claim 33. Abdallah and Deeno teaches The apparatus as recited in claim 1, and Deeno teaches 
 

Claim 5 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Abdallah and Deeno as applied to claim 1 and 20 above, in view of Sahin; Onur et al. US PGPUB 20150109943 A1.
Regarding claim 5. Abdallah and Deeno teaches The apparatus of claim 4, but it does not teach wherein said instructions when executed by the processor further perform steps comprising 
transmitting assistance messages in all directions by from the other wireless stations  which are performing scanning in all directions for an acknowledgement from the new node.
However, Sahin teaches 
transmitting assistance messages in all directions by from the other wireless stations  which are performing scanning in all directions for an acknowledgement from the new node.  (¶0192, on the omni-directional interface, e.g., to allow joining nodes to discover existing mesh nodes. ¶0160, beacon transmission at all dir (e.g., completes beam sweeping) 
in order to improve the chance of detection (¶0160).
Sahin and Abdallah are analogous art in the same field of endeavor of wireless communication.  It would have been obvious for a person with ordinary skill in the art to modify the method in Abdallah with the technique of omni-directional discovery in Sahin in order to improve the chance of detection.

Regarding claim 24. Abdallah and Deeno teaches The method as recited in claim 23, but it does not teach 

However, Sahin teaches 
transmitting assistance messages in all directions by the other wireless stations which are performing scanning in all directions for an acknowledgement from the new wireless station. 
(¶0192, on the omni-directional interface, e.g., to allow joining nodes to discover existing mesh nodes. ¶0160, beacon transmission at all dir (e.g., completes beam sweeping) 
in order to improve the chance of detection (¶0160).
Sahin and Abdallah are analogous art in the same field of endeavor of wireless communication.  It would have been obvious for a person with ordinary skill in the art to modify the method in Abdallah with the technique of omni-directional discovery in Sahin in order to improve the chance of detection.

	Claim 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over  Abdallah and Deeno as applied to claim 1 and 20 above, in view of Reumerman; Hans-Jurgen et al. US PGPUB 20090279487 A1
Regarding claim 11. Abdallah and Deeno teaches The apparatus as recited in claim 1, but it does not teach 
wherein said instructions when executed by the processor perform the coordination based on beacon timing with the mesh wireless station which performed transmitting its beacon last starts transmitting the assistance message first. 
However, Reumerman teaches 
wherein said instructions when executed by the processor perform the coordination based on beacon timing with the mesh wireless station which performed transmitting its beacon last starts 
in order to more efficiently use time domain resources (Ibid., to be efficient, large jumps shall be preferred over several consecutive small jumps.) 
Abdallah and Reumerman are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the apparatus in Abdallah with the technique of last-come-first-served in Reumerman in order to more efficiently use time domain resources.

Regarding claim 27. Abdallah and Deeno teaches The method as recited in claim 26, but it does not teach 
wherein coordination the wireless station which performed transmitting its beacon last starts transmitting the assistance message first. 
However, Reumerman teaches 
wherein coordination the wireless station which performed transmitting its beacon last starts transmitting the assistance message first. (¶0104, a last-come-first-served strategy during processing of the intentions to change to the beacon slot.  For example, the Mesh Point that sends the last beacon in the BP in which the beacon announces the new ownership of the free slots will get the slots.) 
in order to more efficiently use time domain resources (Ibid., to be efficient, large jumps shall be preferred over several consecutive small jumps.) 
Abdallah and Reumerman are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to .
	
Claim 13 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over  Abdallah and Deeno as applied to claim 1 and 20 above, further in view of Matta; Sudheer P.C. et al. US PGPUB 20090287816 A1.
Regarding claim 13. Abdallah and Deeno teaches The apparatus of claim 1, but it does not teach wherein said wireless communication apparatus performs a multiple-hop communication network protocol for directional transmission for a wireless communication station operating in a mode selected from a group of station type modes consisting of source station, destination station, intermediate (hop) station, mesh access point, client station, mesh station, portal station, multiple input multiple output station, and single input single output station. 
However, Matta teaches
wherein said wireless communication apparatus performs a multiple-hop communication network protocol for directional transmission for a wireless communication station operating in a mode selected from a group of station type modes consisting of source station, destination station, intermediate (hop) station, mesh access point, client station, mesh station, portal station, multiple input multiple output station, and single input single output station. (Fig. 6, ¶¶0056-0063)
	in order to improve network scalability. 
	Abdallah and Matta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious for a person with ordinary skill in the art to modify the apparatus in Abdallah with the technique of mesh network in order to improve network scalability. 


wherein said method performs a multiple-hop communication network protocol for directional transmission for a wireless communication station operating in a mode selected from a group of station type modes consisting of source station, destination station, intermediate (hop) station, mesh access point, client station, mesh station, portal station, multiple input multiple output station, and single input single output station. 
However, Matta teaches 
wherein said method performs a multiple-hop communication network protocol for directional transmission for a wireless communication station operating in a mode selected from a group of station type modes consisting of source station, destination station, intermediate (hop) station, mesh access point, client station, mesh station, portal station, multiple input multiple output station, and single input single output station. . (Fig. 6, ¶¶0056-0063)
	in order to improve network scalability. 
	Abdallah and Matta are analogous art in the same field of endeavor of wireless communication.  It would have been obvious for a person with ordinary skill in the art to modify the apparatus in Abdallah with the technique of mesh network in order to improve network scalability. 

Claim 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over  Abdallah and Deeno as applied to claims 1 and 20 above, further in view of Roy; Arnab et al. US PGPUB 20170064583 A1. 
Regarding claim 32. Abdallah and Deeno teaches The method as recited in claim 20, but it does not teach 

However, Roy teaches 
wherein said active scanning is comprising the new wireless station sending directional beacons or directional request messages for receipt by wireless stations already connected to the wireless network. (¶0162, a mesh node may listen in one or more directions in pre-defined time-slots to determine if one or more SSW frames may be transmitted by new node sectors, see also ¶0164, The MLME/MAC may sends a PHY-CONFIG.request primitive to the Physical Layer Convergence Protocol (PLCP) for one or more scan direction at the start or intended start of one or more directional scan.)
in order to reduce mmW backhaul complexity by utilizing a mmW mesh network for wireless access. (¶0002)
Abdallah and Roy are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Abdallah with the technique of directional active scan in Roy in order to reduce mmW backhaul complexity by utilizing a mmW mesh network for wireless access.

Regarding claim 34. Deeno teaches The apparatus as recited in claim 1, but it does not teach wherein said instructions when executed by the processor perform steps of said active scanning comprising the new wireless station is sending directional beacons or directional request messages for receipt by wireless stations already connected to the wireless network.
However, Royo teaches 
wherein said instructions when executed by the processor perform steps of said active scanning comprising the new wireless station is sending directional beacons or directional request messages for 
in order to reduce mmW backhaul complexity by utilizing a mmW mesh network for wireless access. (¶0002)
Abdallah and Roy are analogous art in the same field of endeavor of wireless communication.  It would have been obvious before the effective filing date of the claimed invention to a person with ordinary skill in the art to modify the method in Abdallah with the technique of directional active scan in Roy in order to reduce mmW backhaul complexity by utilizing a mmW mesh network for wireless access.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHAOHUI . YANG
Examiner
Art Unit 2468



/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
                              /Mehmood B. Khan/                              Primary Examiner, Art Unit 2468